
      
        FEDERAL COMMUNICATIONS COMMISSION
        47 CFR Part 73
        [DA 09-2606; MB Docket No. 09-231; RM-11587]
        Television Broadcasting Services; Atlantic City, NJ
        
          AGENCY:
          Federal Communications Commission.
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          The Commission proposes the allotment of channel 4 to Atlantic City, New Jersey. The Commission is waiving the freeze on the filing of new DTV allotments to initiate this proceeding and to advance the policy, as set forth in Section 331(a) of the Communications Act of 1934, as amended, to allocate not less than one very high frequency (“VHF”) commercial television channel to each State, if technically feasible.
        
        
          DATES:
          Comments must be filed on or before January 29, 2010, and reply comments on or before February 16, 2010.
        
        
          ADDRESSES:
          Federal Communications Commission, Office of the Secretary, 445 12th Street, SW., Washington, DC 20554.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Adrienne Y. Denysyk, adrienne.denysyk@fcc.gov, Media Bureau, (202) 418-1600.
        
      
      
        SUPPLEMENTARY INFORMATION:

        This is a synopsis of the Commission's Notice of Proposed Rule Making, MB Docket No. 09-231, adopted December 17, 2009, and released December 18, 2009. The full text of this document is available for public inspection and copying during normal business hours in the FCC's Reference Information Center at Portals II, CY-A257, 445 12th Street, SW., Washington, DC, 20554. This document will also be available via ECFS (http://www.fcc.gov/cgb/ecfs/). (Documents will be available electronically in ASCII, Word 97, and/or Adobe Acrobat.) This document may be purchased from the Commission's duplicating contractor, Best Copy and Printing, Inc., 445 12th Street, SW., Room CY-B402, Washington, DC 20554, telephone 1-800-478-3160 or via e-mail http://www.BCPIWEB.com. To request this document in accessible formats (computer diskettes, large print, audio recording, and Braille), send an e-mail to fcc504@fcc.gov or call the Commission's Consumer and Governmental Affairs Bureau at (202) 418-0530 (voice), (202) 418-0432 (TTY). This document does not contain proposed information collection requirements subject to the Paperwork Reduction Act of 1995, Public Law 104-13. In addition, therefore, it does not contain any proposed information collection burden “for small business concerns with fewer than 25 employees,” pursuant to the Small Business Paperwork Relief Act of 2002, Public Law 107-198, see 44 U.S.C. 3506(c)(4).

        Provisions of the Regulatory Flexibility Act of 1980 do not apply to this proceeding. Members of the public should note that from the time a Notice of Proposed Rule Making is issued until the matter is no longer subject to Commission consideration or court review, all ex parte contacts (other than ex parte presentations exempt under 47 CFR 1.1204(a)) are prohibited in Commission proceedings, such as this one, which involve channel allotments. See 47 CFR 1.1208 for rules governing restricted proceedings.
        For information regarding proper filing procedures for comments, see 47 CFR 1.415 and 1.420.
        
          List of Subjects in 47 CFR Part 73
          Television, Television broadcasting.
        
        
        For the reasons discussed in the preamble, the Federal Communications Commission proposes to amend 47 CFR Part 73 as follows:
        
          PART 73—RADIO BROADCAST SERVICES
          1. The authority citation for part 73 continues to read as follows:
          
            Authority:
             47 U.S.C. 154, 303, 334, 336.
          
          
            § 73.622(i) 
            [Amended]
            2. Section 73.622(i), the Post-Transition Table of DTV Allotments under New Jersey, is amended by adding channel 4 at Atlantic City.
          
          
            Federal Communications Commission.
            Barbara A. Kreisman,
            Chief, Video Division, Media Bureau.
          
        
      
      [FR Doc. E9-31015 Filed 12-29-09; 8:45 am]
      BILLING CODE 6712-01-P
    
  